DETAILED ACTION


Applicant's request for entry into AFCP 2.0 is acknowledged. 

Claim Rejection Under 35 U.S.C. § 103

Under such entry, the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration could not determine allowability within the guidelines of the pilot. Newly discovered relevant prior art is included with 892 form.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti
Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov